Exhibit 10.16

 

FIRST AMENDMENT

TO

CONVERTIBLE DEBENTURE DATED May 8, 2014

 

This Amendment, effective as of May 12, 2014, is to that certain Convertible
Debenture (the "Debenture") dated May 8, 2014 of Players Network Inc., a Nevada
corporation ("Borrower") in favor of Group 10 Holdings LLC ("Holder").

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, receipt whereof is hereby acknowledged, the parties
agree to amend the Debenture as follows with immediate effect:

 

1.In Section 2.2, in sentence nine "Three Cents (0.03)" are deleted and replaced
by "Four and a half (0.045)"

 

2.Holder hereby represent and warrants that it has made no previous assignment
of the Debenture, in whole or in part, and remains the sole owner of all legal
and beneficial right in, to and under the Debenture.

 

3.The parties will promptly deliver a copy of this Amendment to Borrower's stock
transfer agent and instruct the transfer agent to honor the terms of this
Amendment.

 

4.Except as amended by this Amendment, the Debenture shall remain in effect as
written.

 

IN WITNESS WHEREOF the parties have executed this Amendment as of the day and
year first above written.

 

 

 

 

Players Network INC.

 

 

By /s/ Mark Bradley

Name: Mark Bradley

Title: CEO

 

 

 

 

GROUP 10 HOLDINGS, INC.

 

 

By /s/ Adam Wasserman

Adam Wasserman, Manager



 



 

 